Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed January 7th, 2022. Applicant’s amendments to claims 11 as described on page 5 and suggested in the Advisory action dated 04/12/2022 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections for claims 11-13, and 16. However, as stated in the advisory action that the subject matter of cancelled claim 14 should be included in all independent claims but was only incorporated into independent claim 11, all other rejections under 35 USC § 103 for independent claims 17-19 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US Pre-Granted Publication No. US 2001/0044688 A1 hereinafter “Okita”) further in view of Milanese et al. (US Pre-Granted Publication No. US 2017/0225688A1 hereinafter “Milanese”) further in view of Hartmann (US Pre-Granted Publication No. US 2015/0224925 A1 hereinafter “Hartmann”).

	Regarding claim 17 Okita discloses:

	A method for controlling a vehicle function of a vehicle, the method comprising the following steps: receiving a control signal that is generated using a friction coefficient, the friction coefficient being determined by: (Okita [0097] wherein the vehicle stability control system controls based on the observed gripped state i.e. friction coefficient related) processing sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient, (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertaining the friction coefficient using the processed sensor signals and a regression model; (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient) and controlling the vehicle function using the received control signal… (Okita [0097] wherein the vehicle stability control system controls based on the observed gripped state i.e. friction coefficient related). 

	Additionally and as an alternative, Milanese discloses:

	and ascertaining the friction coefficient using the processed sensor signals and a regression model… (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model of Milanese with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to achieve an optimal friction solution that meets a desired accuracy for overall system effectiveness and safety (Milanese [0012-0014] [0100]). 

	Okita and Milanese do not appear to disclose:

	wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step. 

	However, in the same field of vehicle endeavors Hartmann discloses:

	“wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step” (Hartmann [0032] [0059] fig. 3 wherein a grid is constructed of road surface friction patches in equal sized areas). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the equally spaced friction grid of Hartmann with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to accurately depict a road surface condition in an efficient and concise manner (Hartmann [0034] [0059]). 

	Regarding claim 18 Okita discloses:

	A device configured to determine a friction coefficient for a contact between a tire of a vehicle  and a roadway, (Okita [0045] wherein the friction coefficient is between the roadway and the wheel) the device configured to: process sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient; (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertain the friction coefficient using the processed sensor signals and a regression model… (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient).

	Additionally and as an alternative, Milanese discloses:

	and ascertaining the friction coefficient using the processed sensor signals and a regression model... (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model of Milanese with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to achieve an optimal friction solution that meets a desired accuracy for overall system effectiveness and safety (Milanese [0012-0014] [0100]). 

	Okita and Milanese do not appear to disclose:

	wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step. 

	However, in the same field of vehicle endeavors Hartmann discloses:

	“wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step” (Hartmann [0032] [0059] fig. 3 wherein a grid is constructed of road surface friction patches in equal sized areas). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the equally spaced friction grid of Hartmann with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to accurately depict a road surface condition in an efficient and concise manner (Hartmann [0034] [0059]). 

	Regarding claim 19 Okita discloses:

	A non-transitory machine-readable memory medium on which is stored a computer program (Okita [0055] [0048] [0091] wherein the friction system is carried out through various circuits and programs, see also [0097] wherein the controls are carried out by the VSC) for determining a friction coefficient for a contact between a tire of a vehicle  and a roadway, (Okita [0045] wherein the friction coefficient is between the roadway and the wheel) the computer program, when executed by a computer, causing the computer to perform the following steps: processing sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient; (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertaining the friction coefficient using the processed sensor signals and a regression model… (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient).

	Additionally and as an alternative, Milanese discloses:

	A non-transitory machine-readable memory medium on which is stored a computer program (Milanese clm 16, [0006] [0031] wherein the electronic stability control and the virtual sensor module are used to perform the above steps) and and ascertaining the friction coefficient using the processed sensor signals and a regression model… (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model and computer program of Milanese with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to achieve an optimal friction solution that meets a desired accuracy for overall system effectiveness and safety (Milanese [0012-0014] [0100]).

	Okita and Milanese do not appear to disclose:

	wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step. 

	However, in the same field of vehicle endeavors Hartmann discloses:

	“wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step” (Hartmann [0032] [0059] fig. 3 wherein a grid is constructed of road surface friction patches in equal sized areas). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the equally spaced friction grid of Hartmann with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to accurately depict a road surface condition in an efficient and concise manner (Hartmann [0034] [0059]). 
 
Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 11 disclosing a system for determining a friction coefficient of a tire on a roadway.

	Regarding claim 11 the relevant art Okita et al. (US Pre-Granted Publication No. US 2001/0044688 A1 hereinafter “Okita”) in view of Milanese et al (US Pre-Granted Publication No. US 2017/0225688 A1 hereinafter “Milanese”) further in view of Hartmann et al (US Pre-Granted Publication No. US 2015/0224925 A1 hereinafter “Hartmann”) discloses a friction coefficient system for a vehicle and roadway (Okita [0045]) processing sensor information (Okita [0045]) read by a detection device (Okita [0045]) with a preliminary friction coefficient (Okita [0045]) using a regression model (Okita [0067] [0076]) but fails to disclose wherein a plurality of regression models are using for a dedicated grid system comprising a plurality of geographical regions. Specifically, the relevant art fails to disclose “A method for determining a friction coefficient for a contact between a tire of a vehicle and a roadway, the method comprising the following steps: processing sensor signals to generate processed sensor signals, the sensor signals representing at least state data that are read in by at least one detection device and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient; and ascertaining the friction coefficient using the processed sensor signals and a regression model, wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, the friction coefficient being ascertained for at least one further equally sized geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step, wherein a plurality of regression models is used in the ascertaining step, a dedicated regression model of the plurality of regression models being used for each of a plurality of geographical regions.”. 

	Claims 12-13 and 16 are also allowed due to their dependence on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 1-10 and 14-15 were cancelled and therefore not examined on their merits. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664